 

Exhibit 10.3

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
December 17, 2014, by and among QUALITY INVESTMENT PROPERTIES RICHMOND, LLC, a
Delaware limited liability company (“QIPR”), QUALITY TECHNOLOGY SERVICES
RICHMOND II, LLC, a Delaware limited liability company (“QTS Richmond TRS”),
QUALITYTECH, LP, a Delaware limited partnership (“QTLP”), QTS REALTY TRUST,
INC., a Maryland corporation (“REIT”), each of the Lenders party hereto, and
REGIONS BANK, as Administrative Agent (the “Agent”).

 

WHEREAS, QIPR, QTS Richmond TRS, QTLP, REIT, any Additional Subsidiary Borrowers
from time to time a party thereto as “Borrowers” pursuant to §5.5, the Lenders,
the Agent and certain other parties have entered into that certain Credit
Agreement dated as of December 21, 2012 (as amended, supplemented or otherwise
modified and in effect immediately prior to the date hereof, the “Credit
Agreement”); and

 

WHEREAS, QIPR, QTS Richmond TRS, QTLP, REIT, the Lenders and the Agent desire to
amend certain provisions of the Credit Agreement on the terms and conditions
contained herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1. Specific Amendments to Credit Agreement.

 

(a)          The Credit Agreement is amended by adding the following definitions
of “Capitalized Lease Obligations”, “CFM Agreement”, “CFM Cash Flow”, “CFM
Services”, “Designated Person”, “Electronic System”, “Fourth Amendment”, “Ground
Lease”, “Indenture”, “Information Materials”, “Jersey City Data Center”, “Leased
Property”, “Metro Ground Lease”, “Operating Lease”, “Sanctions Laws and
Regulations” and “Santa Clara Ground Lease” to §1.1 of the Credit Agreement in
the appropriate alphabetical order:

 

Capitalized Lease Obligations. With respect to any Person, the obligations of
such Person to pay rent or other amounts under any Capitalized Lease the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP, and the final maturity of such obligations shall be the
date of the last payment of such amounts due under such capital lease (or other
arrangement) prior to the first date on which such capital lease (or other
arrangement) may be terminated by the lessee without payment of a premium or a
penalty.         

 

CFM Agreement. Any agreement pursuant to which a Subsidiary of Parent Company
provides CFM Services to any third party that is not an Affiliate of QTLP,
provided any such CFM Agreement shall be subject to the approval of Agent, which
shall not be unreasonably withheld, conditioned or delayed.

 

 

 

 

CFM Cash Flow. For each Data Center Property being managed by the Parent Company
or any of its Subsidiaries for an unaffiliated third party under a CFM
Agreement, the gross revenue recognized by the Parent Company and its
Subsidiaries less the direct costs accrued by the Parent Company and its
Subsidiaries in providing such CFM Services (but not less than zero) for the
prior two (2) consecutive fiscal quarters most recently ended multiplied by two
(2).

 

CFM Services. Critical facilities management services provided by a Subsidiary
of Parent Company to a third party that owns a Data Center Property, which
services are similar to those provided to Data Center Properties owned or leased
by Subsidiaries of Parent Company under the Management Agreements.

 

Designated Person. See §6.30.

 

Electronic System. See §7.4.

 

Fourth Amendment. The Fourth Amendment to Credit Agreement, dated as of December
17, 2014, among QIPR, QTS Richmond TRS, QTLP and REIT, the Lenders party
thereto, and the Administrative Agent, amending certain provisions of the Credit
Agreement.

 

Ground Lease. A ground lease relating to Real Estate as to which no default or
event of default has occurred or with the passage of time or the giving of
notice would occur and which contains the following terms and conditions: (a) a
remaining term (exclusive of any unexercised extension options that are subject
to terms or conditions not yet agreed upon and specified in such ground lease or
an amendment thereto, other than a condition that the lessee not be in default
under such ground leases) of at least thirty (30) years or more from the date
such Real Estate asset is first leased by a Subsidiary of the Parent Company;
(b) the right of the lessee to mortgage and encumber its interest in the leased
property without the consent of the lessor; (c) the obligation of the lessor to
give the holder of any mortgage lien on such leased property written notice of
any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosure, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including the ability
to sublease; and (e) such other rights customarily required by mortgagees making
a loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease. Notwithstanding the foregoing, the Metro Ground
Lease and the Santa Clara Ground Lease are each a Ground Lease.

 

Indenture. The Indenture dated as of July 23, 2014 among QTLP, QTS Finance
Corporation, each of the subsidiary guarantors a party thereto and Deutsche Bank
Trust Company Americas, as trustee.

 

Information Materials. See §7.4.

 

Jersey City Data Center. The Data Center located at 95 Christopher Columbus
Drive, 16th Floor, Jersey City, NJ 07302.

 

Leased Property. A completed and operational Data Center Property that is leased
by QTLP r or a Subsidiary of QTLP pursuant to an Operating Lease. For the
avoidance of doubt, the property known as Jersey City Data Center is a Leased
Property.

 

- 2 -

 

 

Metro Ground Lease. The Lease Agreement dated as of December 1, 2006 between the
Fulton County Development Authority, as lessor, and Quality Investment
Properties Atlanta Tech Centre South, L.L.C., as lessee, a short form of which
was recorded in the Fulton County Real Estate Records, on December 29, 2006 in
Book 44177, Page 662, as assigned to and assumed by QIPM, with respect to the
tenant’s interest thereunder, pursuant to that certain Assignment of Lease, Deed
to Secure Debt and Other Documents, dated as of February 28, 2007 and as amended
on March 9, 2007 by that certain Lessor Estoppel and Agreement, and as the same
may hereafter be amended, restated or modified from time to time.

 

Operating Lease. Any lease (other than a Ground Lease) with a remaining term
(including tenant extension rights) of at least fifteen (15) years pursuant to
which QTLP or its Subsidiaries leases any Data Center Property; provided that
the requirement that the remaining lease term (including tenant extension
rights) extend for at least fifteen (15) years shall not apply to the lease of
the Real Estate known as the Jersey City Data Center.

 

Sanctions Laws and Regulations. Any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by the United States State Department, OFAC, the
United Nations Security Council, the European Union or Her Majesty’s Treasury.

 

Santa Clara Ground Lease. The Ground Lease dated October 2, 1997 between
Mission-West Valley Land Corporation, as lessor, and Nexus Properties, Inc.,
Kinetic Systems, Inc., Digital Square, Inc., R. Darrell Gary, Michael J. Reidy,
Michael J. Reidy as Trustee of the Ronald Bonaguidi Irrevocable Trust, as
lessee, as described in that certain Memorandum of Ground Lease filed for record
in the Office of the Records of the County of Santa Clara on May 15, 1998 as
Instrument No. 14187699, as amended by that certain Assignment of Lease,
effective as of October 10, 1997, wherein Digital Square, Inc. assigned its
interest to Nexus Properties, Inc., as described in that certain Assignment of
Lease filed for record in the Office of the Records of the County of Santa Clara
on May 15, 1998, under Instrument No. 14187705, as amended by that certain First
Amendment to Ground Lease dated April 29, 1998, as described in that certain
Memorandum of First Amendment to Ground Lease filed for record in the Office of
the Records of the County of Santa Clara on May 15, 1998, under Instrument No.
1418770, as amended by that certain Assignment and Assumption of Ground Lease
dated October 31, 2007 wherein lessee assigned its interest to Quality
Investment Properties Santa Clara, LLC, a Delaware limited liability company, as
amended by that certain Second Amendment to Ground Lease dated September 24,
2009, and as amended by that certain Third Amendment to Ground Lease dated
November 17, 2011, and as the same may hereafter be amended, restated or
modified from time to time, which ground lease is subject to that certain Master
Ground Lease – Parcel 12 dated October 2, 1997 between West Valley-Mission
Community College District, a California community college district, as master
lessor, and Mission-West Valley Land Corporation, a California non-profit public
benefit corporation, as master lessee, as described in that certain Memorandum
of Master Ground Lease filed for record in the Office of the Records of the
County of Santa Clara on May 15, 1998 as Instrument No. 14187697, as amended by
that certain First Amendment to Master Ground Lease dated April 29, 1998, as
described in that certain Memorandum of First Amendment to Master Ground Lease
filed for record in the Office of the Records of the County of Santa Clara on
May 15, 1998 as Instrument No. 14187698, and as the same may hereafter be
amended, restated or modified from time to time.

 

- 3 -

 

 

(b)          The Credit Agreement is amended by restating the definitions of
“Capitalization Rate”, “Capitalized Lease”, “Corporate Credit Agreement”, “Data
Center Property”, “ERISA”, “ERISA Affiliate”, “ERISA Reportable Event”, “General
Atlantic”, “Governmental Authority”, “Gross Asset Value”, “Investments”,
“Off-Balance Sheet Obligations” and “REIT” set forth in §1.1 of the Credit
Agreement in its entirety as follows:

 

Capitalization Rate.

 

(a)          With respect to any Stabilized Property owned or leased pursuant to
a Ground Lease by QTLP or any of its Subsidiaries, an amount equal to nine
percent (9.00%) (the “Primary Capitalization Rate”).

 

(b)          With respect to any Stabilized Property of QTLP or any of its
Subsidiaries that is a Leased Property, an amount equal to eleven percent
(11.00%) (the “Leased Property Capitalization Rate”).

 

(c)          With respect to any Data Center Property being managed by the
Parent Company or any of its Subsidiaries for an unaffiliated third party under
a CFM Agreement acceptable to the Agent in its reasonable discretion, an amount
equal to twenty percent (20.0%) (the “CFM Capitalization Rate”).

 

Capitalized Lease. Any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations of
the lessee or the obligor are required to be capitalized on the balance sheet of
such Person in accordance with GAAP.

 

Corporate Credit Agreement. That certain Third Amended and Restated Credit
Agreement dated as of December 17, 2014, by and among QTLP, the lenders from
time to time party thereto, KeyBank National Association, as administrative
agent, and the other parties thereto.

 

Data Center Property. (i) Highly specialized, secure single or multi-tenant
facilities used in whole or in substantial part for housing a large number of
computer servers and the key infrastructure, including generators and heating,
ventilation and air conditioning, or HVAC systems, necessary to power and cool
the servers and ancillary office and storage space related thereto, (ii) any
facilities used in whole or in substantial part for technological purposes
similar to those described in sub-part (i) above including, without limitation,
manufacturing of semi-conductors or other special purpose buildings requiring
custom security or environmental controls, (iii) any office building that is
part of a complex or group of buildings containing the types of facilities
described in sub-parts (i) or (ii) above, (iv) the Real Estate of the QTLP
located in Sandston, Virginia commonly known as 6000 Technology Boulevard,
Sandston, Virginia 23150 which shall be used in whole or in part for the uses
described in clauses (i)-(iii) above, and (v) the Real Estate owned by QTLP or
its Subsidiaries located at 8007 Bond Street, Lenexa, Kansas 66215.

 

- 4 -

 

 

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidelines issued
thereunder.

 

ERISA Affiliate. Any Person which is treated as a single employer with REIT or
its Subsidiaries under §414 of the Code or §4001 of ERISA and any predecessor
entity of any of them.

 

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which QTLP, a Borrower, a Guarantor or an ERISA
Affiliate could have liability under §4062(e) or §4063 of ERISA.

 

General Atlantic. General Atlantic LLC, a Delaware limited liability company.

 

Governmental Authority. Any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law, and including any supra-national bodies such as the European Union or the
European Central Bank.

 

Gross Asset Value. On a consolidated basis for Parent Company and its
Subsidiaries, Gross Asset Value shall mean the sum of (without duplication with
respect to any Real Estate):

 

(i)          the Adjusted Net Operating Income (but not less than zero) of any
Real Estate of Parent Company or any of its Subsidiaries which is a Stabilized
Property and is (a) owned or (b) leased pursuant to a Ground Lease divided by
the Primary Capitalization Rate; plus

 

(ii)         the Adjusted Net Operating Income (but not less than zero) of any
Real Estate of Parent Company or any of its Subsidiaries which is a Leased
Property divided by the Leased Property Capitalization Rate; plus

 

(iii)        the CFM Cash Flow with respect to any Data Center Property being
managed by Parent Company or any of its Subsidiaries for an unaffiliated third
party under a CFM Agreement divided by the CFM Capitalization Rate; plus

 

(iv)        the cost basis book value determined in accordance with GAAP of all
Real Estate acquired by Parent Company or any of its Subsidiaries during the
prior two (2) fiscal quarters most recently ended; plus

 

(v)         the book value determined in accordance with GAAP of all Development
Properties owned by Parent Company or any of its Subsidiaries; plus

 

- 5 -

 

 

(vi)        the book value determined in accordance with GAAP of all Land Assets
of Parent Company and its Subsidiaries; plus

 

(vii)       the aggregate amount of all Unrestricted Cash and Cash Equivalents
of Parent Company and its Subsidiaries as of the date of determination; plus

 

(viii)      the amount of cash contained in any accounts established by or for
the benefit of Parent Company or its Subsidiaries to effectuate a tax-deferred
exchange (also known as a “1031” exchange) in connection with the purchase
and/or sale of all or a portion of Real Estate; plus

 

(ix)         to the extent approved by Agent, the aggregate amount of all cash
and Cash Equivalents (excluding amounts included in (vii) and (viii) above) of
Parent Company and its Subsidiaries as of the date of determination that does
not qualify as “Unrestricted” as defined in the definition of Unrestricted Cash
and Cash Equivalents.

 

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the two fiscal quarters
most recently ended prior to a date of determination. All income, expense and
value associated with assets included in Gross Asset Value disposed of during
the two fiscal quarter period most recently ended prior to a date of
determination will be eliminated from calculations. Additionally, without
limiting or affecting any other provision hereof, Gross Asset Value shall not
include any income or value associated with Real Estate which is not operated or
intended to be operated principally as a Data Center Property. Gross Asset Value
will be adjusted to include an amount equal to Parent Company or any of its
Subsidiaries’ pro rata share (based upon the greater of such Person’s Equity
Percentage in such Unconsolidated Affiliate or such Person’s pro rata liability
for the Indebtedness of such Unconsolidated Affiliate) of the Gross Asset Value
attributable to any of the items listed above in this definition owned by such
Unconsolidated Affiliate. For purposes of this definition, to the extent that
Gross Asset Value attributable to (i) Leased Properties would exceed ten percent
(10%) of the Gross Asset Value, or (ii) Ground Leases (excluding the Metro
Ground Lease) would exceed twenty-five percent (25%) of Gross Asset Value, then
in each case such excess shall be excluded.

 

- 6 -

 

 

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit (other than
endorsements for collection) to, or contributions to the capital of, any other
Person, all purchases of the securities or business or integral part of the
business of any other Person and commitments and options to make such purchases,
all interests in real property, and all other investments; provided, however,
that the term “Investment” shall not include (i) inventory and other tangible
personal property acquired in the ordinary course of business, (ii) current
trade and customer accounts receivable for services rendered in the ordinary
course of business and payable in accordance with customary trade terms, (iii)
prepaid expenses incurred in the ordinary course of business, (iv) advances in
the ordinary course of business to employees for travel expenses, relocation
expenses and similar expenditures, (v) obligations under Derivatives Contracts
to the extent permitted under §8.12, or (vi) investments consisting of cash
collateral to secure (x) letters of credit, (y) Derivative Contracts permitted
under §8.12 or (z) payment of, workers’ compensation, unemployment insurance,
old age pensions or other social security obligations. In determining the
aggregate amount of Investments outstanding at any particular time: (a) there
shall be included as an Investment all interest accrued with respect to
Indebtedness constituting an Investment unless and until such interest is paid;
(b) there shall be deducted in respect of each Investment any amount received as
a return of capital; (c) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (a) may be deducted when paid; and (d) there
shall not be deducted in respect of any Investment any decrease in the value
thereof.

 

Off-Balance Sheet Obligations. Liabilities and obligations of REIT or any of its
Subsidiaries or any other Person in respect of “off-balance sheet arrangements”
(as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the
Securities Act, which REIT would be required to disclose in the “Management’s
Discussion and Analysis of Financial Condition and Results of Operations”
section of REIT’s report on Form 10-Q or Form 10-K (or their equivalents) which
REIT is required to file with the SEC or would be required to file if it were
subject to the jurisdiction of the SEC (or any Governmental Authority
substituted therefor).

 

REIT. QTS Realty Trust, Inc., a Maryland corporation.

 

(c)          The Credit Agreement is amended by restating clause (c) of the
definition of “Change of Control” set forth in §1.1 of the Credit Agreement in
its entirety as follows:

 

(c)          Following the occurrence of the IPO Event, REIT or, if applicable,
the Subsidiary General Partner, shall fail to be the sole general partner of
QTLP, shall fail to own such general partnership interest in QTLP free or any
Lien (other than Liens permitted by §8.2(i)), shall fail to control the
management and policies of QTLP, or shall, together with Chad L. Williams and
his Permitted Transferees, cease to own and control, directly or indirectly, at
least 80% of the outstanding partnership interests of QTLP;

 

(d)          The Credit Agreement is amended by replacing the reference to
$6,000,000 in §6.20(a) with a reference to $10,000,000.

 

(e)          The Credit Agreement is amended by restating §6.30 in its entirety
as follows:

 

- 7 -

 

 

§6.30 OFAC. None of the Borrowers, the Guarantors, Subsidiaries of the Borrowers
and Guarantors or any of their respective directors or officers, or, to the
knowledge of REIT or QTLP, any Affiliate, agent or employee of any Borrower, any
Guarantor or any Subsidiary of the Borrowers or Guarantors (i) is (or will be) a
person with whom any Lender is restricted from doing business under OFAC
(including those Persons named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism), or other governmental
action or (ii) is engaged (or will engage) in any dealings or transactions or
otherwise be associated with such persons (any such Person, a “Designated
Person”). In addition, each Borrower hereby agrees to provide to the Lenders any
additional information that a Lender reasonably deems necessary from time to
time in order to ensure compliance with all applicable laws concerning money
laundering and similar activities. None of the Borrowers, the Guarantors, or any
Subsidiary, director or officer of any Borrower or any Guarantor or, to the
knowledge of REIT or QTLP, any Affiliate, agent or employee of any Borrower or
any Guarantor, has engaged in any activity or conduct which would violate any
applicable anti-bribery, anti-corruption or anti-money laundering laws or
regulations in any applicable jurisdiction, including without limitation, any
Sanctions Laws and Regulations. REIT and QTLP maintain policies and procedures
designed to achieve compliance with any applicable anti-bribery, anti-corruption
or anti-money laundering laws or regulations in any applicable jurisdiction,
including without limitation, any Sanctions Laws and regulations and the Foreign
Corrupt Practices Act of 1977, as amended.

 

(f)          The Credit Agreement is amended by restating §7.4(i) in its
entirety as follows:

 

(i)          simultaneously with the delivery of the financial statements
referred to in clauses (a) and (b) above, a statement of Funds from Operations
of the Parent Company and its Subsidiaries for such fiscal year or quarter, as
applicable.

 

(g)          The Credit Agreement is amended by restating the last paragraph of
§7.4 in its entirety as follows:

 

- 8 -

 

 

Each Borrower shall cooperate with the Agent in connection with the publication
of certain materials and/or information provided by or on behalf of the
Borrowers. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrowers to the Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Section and each
Borrower shall designate Information Materials (a) that are either available to
the public or not material with respect to such Borrower and its Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) all other information
shall be considered “Private Information.” Any material to be delivered pursuant
to this §7.4 may be delivered electronically directly to Agent and the Lenders
provided that such material is in a format reasonably acceptable to Agent, and
such material shall be deemed to have been delivered to Agent and the Lenders
upon Agent’s receipt thereof. Upon the request of Agent, the Borrowers and the
Guarantors shall deliver paper copies of the requested documents to Agent and
the Lenders. The Borrowers and the Guarantors authorize Agent and Arrangers to
disseminate any such materials, including without limitation the Information
Materials through the use of Intralinks, SyndTrak or any other electronic
information dissemination system (an “Electronic System”). Any such Electronic
System is provided “as is” and “as available.” The Agent does not warrant the
adequacy of any Electronic System and expressly disclaims liability for errors
or omissions in any notice, demand, communication, information or other material
provided by or on behalf of the Borrowers or the Guarantors that is distributed
over or by any such Electronic System (“Communications”). No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by
Agent in connection with the Communications or the Electronic System. In no
event shall the Agent or any of its directors, officers, employees, agents or
attorneys have any liability to the Borrowers or the Guarantors, any Lender or
any other Person for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Borrower’s, any
Guarantor’s, or the Agent’s transmission of Communications through the
Electronic System, and the Borrowers and the Guarantors release Agent and the
Lenders from any liability in connection therewith. Certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers, their Subsidiaries or
their Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market related activities with respect to
such Persons’ securities. Each Borrower hereby agrees that it will identify that
portion of the Information Materials that may be distributed to the Public
Lenders and that (i) all such Information Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Information Materials “PUBLIC,” such Borrower shall be deemed to have authorized
the Agent and the Lenders to treat such Information Materials as not containing
any material non-public information with respect to such Borrower, its
Subsidiaries, its Affiliates or its respective securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Information Materials constitute confidential information, they shall be
treated as provided in §18.7); (iii) all Information Materials marked “PUBLIC”
are permitted to be made available through a portion of any electronic
dissemination system designated “Public Investor” or a similar designation; and
(iv) the Agent shall treat any Information Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of any electronic
dissemination system not designated “Public Investor” or a similar designation.

 

(h)          The Credit Agreement is amended by restating §7.20 in its entirety
as follows:

 

§7.20         Sanctions Laws and Regulations. No Borrower shall, directly or
indirectly, use the proceeds of the Loans or lend, contribute or otherwise make
available such proceeds to any Guarantor, Subsidiary, Unconsolidated Affiliate
or other Person (i) to fund any activities or business of or with any Designated
Person, or in any country or territory, that at the time of such funding is
itself the subject of territorial sanctions under applicable Sanctions Laws and
Regulations, (ii) in any manner that would result in a violation of applicable
Sanctions Laws and Regulations by any party to this Agreement, or (iii) in any
manner that would cause the Borrower, the Guarantors or any of their respective
Subsidiaries to violate the United States Foreign Corrupt Practices Act. None of
the funds or assets of any Borrower or Guarantor that are used to pay any amount
due pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Designated Persons or countries which are themselves the
subject of territorial sanctions under applicable Sanctions Laws and
Regulations. REIT and QTLP shall maintain policies and procedures designed to
achieve compliance with any applicable anti-bribery, anti-corruption or
anti-money laundering laws or regulations in any applicable jurisdiction,
including without limitation, any Sanctions Laws and Regulations and the Foreign
Corrupt Practices Act of 1977, as amended.

 

- 9 -

 

 

(i)          The Credit Agreement is amended by restating §7.21(a)(iii) in its
entirety as follows:

 

(iii)        The “single purpose entity” provisions included in the Entity
Agreements (hereinafter defined) of the Borrowers and each SPE Entity shall not,
without Agent’s prior written consent, be amended, altered, rescinded or
otherwise revoked until the Loans have been paid in full and the Lenders have no
obligation to make advances of the proceeds of the Loans except to amend those
provisions in the Entity Agreements for which changes are necessary in order to
conform the terms thereof with changes made to §7.21(b) pursuant to the Fourth
Amendment.

 

(j)          The Credit Agreement is amended by restating §7.21(b)(i)(E)(g.) in
its entirety as follows:

 

g.           maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person and not have its
assets listed on any financial statement of any other Person; provided, however,
that a Borrower’s assets may be included in a consolidated financial statement
of its Affiliate provided that such assets shall also be listed on such
Borrower’s own separate balance sheet;

 

(k)          The Credit Agreement is amended by restating §7.21(b)(i)(E)(i.) in
its entirety as follows:

 

i.            not enter into any transaction with an Affiliate of such Borrower
except as permitted by §8.13;

 

(l)          The Credit Agreement is amended by restating §7.21(b)(i)(E)(k.) in
its entirety as follows:

 

k.          except with respect to (1) the Obligations of the Borrowers and the
Guarantors under the Loan Documents, (2) the Hedge Obligations and
(3) guaranties of the Indebtedness of another Person permitted under §8.1, not
hold out its credit or assets as being available to satisfy the obligations of
any other Person;

 

(m)          The Credit Agreement is amended by restating §7.21(b)(i)(E)(r.) in
its entirety as follows:

 

r.            not acquire any obligation or securities of any member,
shareholder or partner of a Borrower or of any Affiliate of such Borrower any of
its members, shareholders or partners except obligations with respect to
guaranties of the Indebtedness of an Affiliate of a Borrower permitted under
§8.1;

 

- 10 -

 

 

(n)          The Credit Agreement is amended by restating §7.21(b)(i)(G)(a.) in
its entirety as follows:

 

a.           guarantee any obligation of any Person, including any Affiliate, or
become obligated for the debts of any other Person or hold out its credit as
being available to pay the obligations of any other Person, except
(1) Obligations of another Borrower or Guarantor pursuant to the Loan Documents,
(2) the Hedge Obligations and (3) guaranties of the Indebtedness of another
Person permitted under §8.1;

 

(o)          The Credit Agreement is amended by restating §7.21(b)(i)(G)(c.) in
its entirety as follows:

 

(c)          incur, create or assume any indebtedness or liabilities other than
(1) indebtedness and liabilities incurred in the ordinary course of its business
that are related to the ownership and operation of the Mortgaged Property and
the provision of services to tenants, licensees and other users of the Mortgaged
Property in connection with the operation of the Mortgaged Property as a Data
Center Property or associated with the ownership or lease of such Borrower’s
equipment and other personal property owned by such Borrower and are expressly
permitted under the Loan Documents; and (2) guaranties of Indebtedness of
another Person permitted under §8.1.

 

(p)          The Credit Agreement is amended by restating §7.21(b)(ii)(C) in its
entirety as follows:

 

(C)          with respect to §7.21(b)(i)(G)(c.) the SPE Entity has not and shall
not incur any debt, secured or unsecured, direct or contingent (including,
without limitation, guaranteeing any obligation) other than (1) the Obligations
(2) the Hedge Obligations and (3) guaranties of Indebtedness of another Person
permitted under §8.1.

 

(q)          The Credit Agreement is amended by restating §8.1(e) in its
entirety as follows:

 

(e)          Indebtedness arising under, or in connection with, the Corporate
Credit Agreement in an aggregate amount not to exceed $850,000,000 and any
Permitted Refinancing thereof; provided that neither the REIT nor, if
applicable, the Subsidiary General Partner shall incur any Indebtedness under
this clause (e) other than with respect to Indebtedness arising under any
conditional or springing guaranty executed with respect to the Corporate Credit
Agreement or any Permitted Refinancing thereof which is in form and substance
substantially the same as the Springing Guaranty;

 

(r)          The Credit Agreement is amended by restating §8.1(g) in its
entirety as follows:

 

(g)          subject to the provisions of §9, Secured Debt, provided that (A)
the aggregate amount of Secured Debt shall not exceed forty percent (40%) of
Gross Asset Value; and (B) in addition to the limitation set forth in the
immediately preceding clause (A), (1) the aggregate amount of Secured Debt that
is Recourse Indebtedness (excluding the Obligations and the Hedge Obligations as
defined in and under the Corporate Credit Agreement to the extent ever secured
thereunder) shall not exceed fifteen percent (15%) of Gross Asset Value, (2) the
aggregate amount of Capitalized Lease Obligations of REIT and its Subsidiaries
with respect to any of the Unencumbered Asset Pool Properties as defined in the
Corporate Credit Agreement, including any personal property used in connection
therewith, shall not exceed $30,000,000.00.

 

- 11 -

 

 

(s)          The Credit Agreement is amended by restating §8.1(k) in its
entirety as follows:

 

(k)          subject to the provisions of §9, Unsecured Indebtedness of QTLP,
REIT (following the occurrence of the IPO Event) or Subsidiaries of QTLP that
are not a Borrower, QTS Richmond TRS or an Additional Subsidiary Guarantor (or
any direct or indirect owners of such Subsidiaries), provided, however, that
Subsidiaries of QTLP that are Borrowers, QTS Richmond TRS or any Additional
Subsidiary Guarantor (or any direct or indirect owners of such Subsidiaries) may
guarantee Unsecured Indebtedness of QTLP or any of its Subsidiaries.

 

(u)          The Credit Agreement is amended by deleting §8.1(h) in its
entirety.

 

(v)         The Credit Agreement is amended by restating the last paragraph of
§8.1 in its entirety as follows:

 

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(g) above shall have any of the Mortgaged
Properties or any interest therein or equipment related thereto or any direct or
indirect ownership interest in a Borrower, QTS Richmond TRS or an Additional
Subsidiary Guarantor as collateral, a borrowing base, asset pool or any similar
form of credit support for such Indebtedness (provided that the foregoing shall
not preclude Subsidiaries of the Parent Company (other than a Borrower, QTS
Richmond TRS or an Additional Subsidiary Guarantor (or any direct or indirect
owners of such Subsidiaries)) to incur Non-Recourse Indebtedness subject to the
terms of this §8.1 or recourse to the general credit of the Parent Company
(other than QTLP)), and (ii) none of the Borrowers, QTS Richmond TRS, Additional
Subsidiary Guarantors or any Subsidiary of QTLP directly or indirectly owning an
interest therein shall create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness (including, without
limitation, pursuant to any conditional or limited guaranty or indemnity
agreement creating liability with respect to usual and customary exclusions from
the non-recourse limitations governing the Non-Recourse Indebtedness of any
Person, or otherwise) other than (A)  Indebtedness described in §§8.1(a)
through(f), (j)(as to QIPM only) and (k) above (B) and Capitalized Lease
Obligations not otherwise prohibited by §8.1(g) above incurred by Quality
Technologies Services, LLC, so long as no Liens attach to (x) any ownership or
other equity interest held by Quality Technologies Services, LLC or any other
Subsidiary of QTLP in any of the direct or indirect Subsidiaries of Quality
Technologies, LLC or (y) any other assets of Quality Technologies Services, LLC
other than the property leased pursuant to any Capital Lease under which such
Capitalized Lease Obligations arise.

 

- 12 -

 

 

(w)          The Credit Agreement is amended by deleting the word “and” at the
end of clause (vii) of §8.2, deleting the period at the end of clause (viii) of
§8.2 and replacing it with a semicolon, and adding the following clauses (ix)
and (x) after clause (viii) of §8.2:

 

(ix)         with respect to any Leased Property, (x) any reversionary interest
or title of lessor under any applicable Operating Lease with respect thereto or
(y) Lien, easement, restriction or encumbrance to which the interest or title of
such lessor may be subject; and

 

(x)          Liens arising under Capitalized Lease Obligations with respect to
the assets subject to such Capital Leases.

 

(x)          The Credit Agreement is amended by restating §8.3(i) in its
entirety as follows:

 

(i)          Investments in Development Properties, provided that the aggregate
Investment therein shall not exceed thirty percent (30%) of Gross Asset Value;

 

(y)          The Credit Agreement is amended by restating §8.7(a) in its
entirety as follows:

 

(a)          Neither QTLP nor REIT shall pay any Distribution to its respective
partners, members or other owners, if such Distribution is in excess of the
amount which when added to the amount of all other Distributions paid by QTLP
and the REIT in the same calendar quarter and the preceding three (3) calendar
quarters (without duplication of any Distribution paid by QTLP to REIT from
which REIT pays a Distribution to its owners), would exceed the sum of
ninety-five percent (95%) of REIT’s Funds from Operations for such period;
provided that the limitations contained in this §8.7(a) shall not preclude
(i) REIT and QTLP from making Distributions in an amount equal to the minimum
distributions required under the Code to maintain the REIT Status of REIT, as
evidenced by a certification of the principal financial or accounting officer of
Parent Company containing calculations in detail reasonably satisfactory in form
and substance to the Agent, and (ii) REIT from redeeming partnership interests
of QTLP in exchange for shares of common stock (or other comparable equity
interests) of REIT and any such redemption shall not be included in the
calculation of whether Distributions have exceeded ninety-five percent (95%) of
REIT’s Funds from Operations for any period.

 

(z)          The Credit Agreement is amended by replacing the first sentence of
§8.8 with the following sentence:

 

QTLP will not, and will not permit its Subsidiaries to, sell, transfer or
otherwise dispose of any material asset to any Person that is not a Borrower or
a Wholly Owned Subsidiary of QTLP other than pursuant to a bona fide arm’s
length transaction; provided, however, that the no Borrower or any Guarantor
that is a Subsidiary of QTLP will, and no Borrower or any Guarantor that is a
Subsidiary of QTLP will permit any of its respective Subsidiaries to, sell,
transfer or otherwise dispose of any material asset other than pursuant to a
bona fide arm’s length transaction.

 

- 13 -

 

 

(aa)         The Credit Agreement is amended by restating Section §9.4 in its
entirety as follows:

 

§9.4           Consolidated Total Indebtedness to Gross Asset Value. Parent
Company will not at any time permit the ratio of Consolidated Total Indebtedness
to Parent’s Gross Asset Value (expressed as a percentage) to exceed sixty
percent (60%).

 

(bb)         The Credit Agreement is amended by restating Section §9.5 in its
entirety as follows:

 

§9.5           Adjusted Consolidated EBITDA to Consolidated Fixed Charges.
Parent Company will not permit at any time the ratio of (a) Adjusted
Consolidated EBITDA to (b) Consolidated Fixed Charges for the two (2) most
recently ended calendar quarters annualized, to be less than 1.70 to 1.00.

 

(cc)         The Credit Agreement is amended by restating Section §9.6 in its
entirety as follows:

 

§9.6           Minimum Consolidated Tangible Net Worth. Parent Company will not
at any time permit Parent Company’s Consolidated Tangible Net Worth to be less
than the sum of (a) eighty-five percent (85%) of the Net Offering Proceeds of
any Equity Offering after the Fourth Amendment Date, plus (b) $645,000,000.00.

 

(dd)         The Credit Agreement is amended by restating Section §9.7 in its
entirety as follows:

 

§9.7           Unhedged Variable Rate Debt. Parent Company shall not at any time
permit the Unhedged Variable Rate Debt of Parent Company and its Subsidiaries to
exceed thirty-five percent (35%) of Gross Asset Value.

 

(ee)         The Credit Agreement is amended by restating Section §12.1(g) in
its entirety as follows:

 

(g)          any of the Borrowers, the Guarantors or any of their respective
Subsidiaries shall fail to pay when due (including, without limitation, at
maturity), or within any applicable period of grace, any principal, interest or
other amount on account any obligation for borrowed money or credit received or
other Indebtedness (including under any Derivatives Contract), or shall fail to
observe or perform any term, covenant or agreement contained in any agreement by
which it is bound, evidencing or securing any obligation for borrowed money or
credit received or other Indebtedness (including under any Derivatives Contract)
for such period of time as would permit (assuming the giving of appropriate
notice if required) the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof or require the termination or
other settlement of such obligation; provided that the events described in
§12.1(g) shall not constitute an Event of Default unless such failure to
perform, together with other failures to perform as described in §12.1(g),
involve singly or in the aggregate obligations for borrowed money or credit
received or other Recourse Indebtedness totaling in excess of $50,000,000.00 or
Non-Recourse Indebtedness in excess of $75,000,000.00;

 

- 14 -

 

 

(ff)         The Credit Agreement is amended by replacing the reference to
$10,000,000 in Section §12.1(k) with a reference to $20,000,000.

 

(gg)         The Credit Agreement is amended by replacing the reference to
$10,000,000 in Section §12.1(n) with a reference to $20,000,000.

 

(hh)         The Credit Agreement is amended by restating the second sentence of
§16 in its entirety as follows:

 

In litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel and, if necessary, any
local counsel or conflicts counsel, and in addition to the foregoing indemnity,
the Borrowers and the Guarantors agree to pay promptly the reasonable
out-of-pocket fees and expense of all such counsel.

 

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Agent of each of the following, each in form and substance
satisfactory to the Agent:

 

(a)          a counterpart of this Amendment duly executed by QIPR, QTS Richmond
TRS, QTLP, REIT and each of the Lenders;

 

(b)          the Second Amended and Restated Limited Liability Company
Agreements of QIPR and of QTS Richmond TRS, each certified by a duly authorized
office of QIPR and QTS Richmond TRS, respectively; and

 

(c)          such other documents, instruments and agreements as the Agent may
reasonably request.

 

Section 3. Representations. Each Borrower and Guarantor represents and warrants
to the Agent and each Lender as follows:

 

(a)          Authorization. Each of QIPR, QTS Richmond TRS, QTLP and REIT has
the right and power, and has taken all necessary action to authorize the
execution and delivery of this Amendment and to perform its obligations
hereunder and under the Credit Agreement, as amended by this Amendment, in
accordance with their respective terms. This Amendment has been duly executed
and delivered by the duly authorized officers of QIPR, QTS Richmond TRS and REIT
and a duly authorized officer of the general partner of QTLP, and each of this
Amendment and the Credit Agreement, as amended by this Amendment, is a legal,
valid and binding obligation of QIPR, QTS Richmond TRS, QTLP and REIT
enforceable against QIPR, QTS Richmond TRS, QTLP and REIT in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.

 

- 15 -

 

 

(b)          Compliance with Laws, etc. The execution and delivery by QIPR, QTS
Richmond TRS, QTLP and REIT of this Amendment and the performance by each of
QIPR, QTS Richmond TRS, QTLP and REIT of this Amendment and the Credit
Agreement, as amended by this Amendment, in accordance with their respective
terms, do not and will not, by the passage of time, the giving of notice or
otherwise: (i) require the approval or consent of, or filing or registration
with, or the giving of any notice to, any court, department, board, governmental
agency or authority; (ii) conflict with or result in any breach or contravention
of any provision of law, statute, rule or regulation to which such Person is
subject or any judgment, order, writ, injunction, license or permit applicable
to any such Person, (iii) conflict with or constitute a default (whether with
the passage of time or the giving of notice, or both) under any provision of the
partnership agreement, articles of incorporation or other charter documents or
bylaws of, or any material agreement or other instrument binding upon, any such
Person or any of its properties, or (iv) result in or require the imposition of
any lien or other encumbrance on any of the properties, assets or rights of any
such Person other than the liens and encumbrances in favor of Agent contemplated
by the Credit Agreement and the other Loan Documents.

 

(c)          No Default. No Default or Event of Default has occurred and is
continuing as of the date hereof or will exist immediately after giving effect
to this Amendment.

 

Section 4.   Reaffirmation of Representations by Borrowers and Guarantors. Each
of QIPR, QTS Richmond TRS, QTLP and REIT hereby repeats and reaffirms all
representations and warranties made by such Person to the Agent and the Lenders
in the Credit Agreement and the other Loan Documents to which it is a party on
and as of the date hereof with the same force and effect as if such
representations and warranties were set forth in this Amendment in full.

 

Section 5.   Certain References. Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment. This Amendment shall constitute a Loan Document.

 

Section 6.   Expenses. The Borrowers shall reimburse the Agent upon demand for
all reasonable out-of-pocket costs and expenses (including attorneys’ fees)
actually incurred by the Agent in connection with the preparation, negotiation
and execution of this Amendment and the other agreements and documents executed
and delivered in connection herewith.

 

Section 7.   Benefits. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 8.  GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 9. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents (other than the Guaranty
and the Springing Guaranty) remain in full force and effect. Except as expressly
amended by the First Amendment to Guaranty and the First Amendment to Springing
Guaranty, respectively, the Guaranty and Springing Guaranty remain in full force
and effect. This Amendment shall not limit, impair or constitute a waiver of the
rights, powers or remedies available to the Lenders under the Credit Agreement
or any other Loan Document. Unless otherwise stated within any amendment
contained herein, the amendments contained herein shall be deemed to have
prospective application only.

 

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 11. Reaffirmation of Guaranty. Each of QTLP and QTS Richmond TRS hereby
reaffirms its continuing obligations to the Agent and the Lenders under the
Guaranty and agrees that the transactions contemplated by the Amendment shall
not in any way affect the validity and enforceability of the Guaranty, or
reduce, impair or discharge the obligations of such Person, in its capacity as a
Guarantor, thereunder. REIT reaffirms its obligations to the Agent and the
Lenders under the Springing Guaranty and agrees that the transactions
contemplated by the Amendment shall not in any way affect the validity and
enforceability of the Springing Guaranty, or reduce, impair or discharge the
obligations of REIT, in its capacity as a Guarantor, thereunder.

 

- 16 -

 

 

Section 12.     Waiver of Claims. Each of QIPR, QTS Richmond TRS, QTLP and REIT
acknowledges, represents and agrees that as of the date hereof it has no
defenses, setoffs, claims, counterclaims or causes of action of any kind or
nature whatsoever with respect to the Loan Documents, the administration or
funding of the Loans or with respect to any acts or omissions of Agent or any of
the Lenders, or any past or present officers, agents or employees of Agent or
any of the Lenders, and each of QIPR, QTS Richmond TRS, QTLP and REIT does
hereby expressly waive, release and relinquish any and all such defenses,
setoffs, claims, counterclaims and causes of action, if any.

 

Section 13.    Definitions. All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.

 

[Signatures on Next Page]

 

- 17 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Credit Agreement to be executed as of the date first above written.

 

  QIPR:       QUALITY INVESTMENT PROPERTIES RICHMOND, LLC, a Delaware limited
liability company         By: /s/ William H. Schafer   Name: William H. Schafer
  Title: Chief Financial Officer     (SEAL)         QTLP:       QUALITYTECH, LP,
a Delaware limited partnership         By: QTS Realty Trust, Inc. a Maryland
corporation, its general partner         By: /s/ William H. Schafer   Name:
William H. Schafer   Title: Chief Financial Officer     (SEAL)         QTS
RICHMOND TRS:       QUALITY TECHNOLOGY SERVICES RICHMOND II, LLC, a Delaware
limited liability company       By: /s/ William H. Schafer   Name: William H.
Schafer   Title: Chief Financial Officer     (SEAL)   REIT:       QTS REALTY
TRUST, INC., a Maryland corporation       By /s/  William H. Schafer   Name:
William H. Schafer   Title: Chief Financial Officer     (SEAL)

 

[Signatures Continue on Next Page]

 

 

 

 

[Signature Page to Fourth Amendment to Credit Agreement with Quality Investment
Properties Richmond, LLC et al.]

 



  regions bank, as Agent and as a Lender         By: /s/ Kerri L. Raines    
Name: Kerri L. Raines     Title: Vice President



 

[Signatures Continue on Next Page]

 

 

 

 

[Signature Page to Fourth Amendment to Credit Agreement with Quality Investment
Properties Richmond, LLC et al.]

  



  BANK OF AMERICA, N.A.         By: /s/ Gary J. Katunas     Name: Gary J.
Katunas     Title: Senior Vice President



 

[Signatures Continue on Next Page]

 

 

 

 

[Signature Page to Fourth Amendment to Credit Agreement with Quality Investment
Properties Richmond, LLC et al.]

  



  CITIZENS BANK, NATIONAL ASSOCIATION         By: /s/ David R. Jablonowski    
Name: David R. Jablonowski     Title: Senior Vice President



 

[Signatures Continue on Next Page]

 

 

 

 

[Signature Page to Fourth Amendment to Credit Agreement with Quality Investment
Properties Richmond, LLC et al.]

  



  TORONTO DOMINION (TEXAS) LLC         By: /s/ Marie Fernandes     Name: Marie
Fernandes     Title: Authorized Signatory



 

 

 

